Title: To Benjamin Franklin from William Carmichael, 22[–27] April 1780
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir,
Madrid 22d[–27] April 1780.
I have at length the pleasure of being relieved from much Anxiety by the Receipit of your Letter of the 31st. of March and 7th. of April. I endeavoured to recollect every Circumstance of my Conduct since I left france, and altho’ I found in this Scrutiny that I had left many things undone which I ought to have done, I brought myself in not guilty biased perhaps by that sort of Partiality we usually feel for ourselves. Your Letters have undoubtedly met the fate of several Adressed to me here by others either under a fictitious or my real name. My Impatience to hear from you hurried me to the Post office every day the Courier arrived, and I carefully read the List of Letters there, but M. Clement never made his Appearance. The Ct. de Montmorin soon after my arrival introduced me to the Marquis d’Yranda who has been very polite to me and to whom I am not otherwise reserved, than in forbearing to go so often to his House as he hath desired me. He informed me that he had received Directions to supply M. Jay, but not mentioning my name, I was constrained to make use of other resources. I am afraid the gentlemen you mention left you with respect in their eyes and rancor in their Hearts, if this should be the Case, I hope the fable of the Viper and file will be renewed. I Should be glad to know from M. Grand the nature of M. Lee’s letter to him, because as the last mentioned Gentleman sometimes Sees things in a different Light from any one else. It is not improbable that M. Grand may be led into some error. I have not with me a Copy of the paper, which in Consequence of the Request of many Gentlemen in the House, I laid before Congress, but I recollect the Substance of it Viz that M. Lee has rendered himself disagreable to the Court and Individuals of the french Nation and even suspected by the former and that I derived my knowledge of this from these who were connected with the Court & named the Messrs. Grands on this Occasion. This and much more M. Girard and M Holker confirmed by papers delivered either to Congress or Members of that body, which as well as that written by me are in private Journals or files of Congress. I have heard with much Satisfaction an Account of the generous Conduct which france continues to observe to us. Our Necessities are certainly great and our Reliance on our Ally is in proportion to these Necessities. I hope the articles you have sent will arrive in Safety, for they are much Wanted. Your Letter by the Chevalier de La Luzerne ought to have prevented future Drafts upon you. I was in Congress when it was read and I can assure you that It gave much Satisfaction. I apprehend that you will receive an Aswer from M. J. Johnson at Nantes to whom M. Jay sent your papers and Letters all of which were intrusted to his Care, by a Private Hand last week. I am a little surprized that M Adams had not opened himself to you on the object of his Mission, because an Order of Congress directed all their Resolutions on that subject to be sent to you and these you will also receive from M. Johnson which precludes the necessity of any Detail from me. I always wished to have it in my Power to revisit france and the obliging manner in which you express a desire to see me, hath increased my Wishes, perhaps if your Business should either advance rapidly or meet with unexpected delay. M. Jay may consent to spare me a few Weeks, In which Case I do assure you that I would most willingly ride post night and Day. Several Vessels have lately arrived from America in the ports of Spain and these being Boston News Papers to the 10th. of march from which It appears that the fleet which sailed from N-York on the 26. of December had been totally dispersed by a violent gale of Wind our Cruizers had captured Several of the Transports which were dismasted and otherwise in a very distressed Situation. Some accts. say that many of them left New-York with provisions for 14 days only. I am informed from Bordeaux that Several Letters from America for me brought by the Buckskin were inclosed to me & forward to this City. I have received a packet of new papers from the Gentleman to whom they were instrusted with advice that he had sent my Letters by the same Post, but it appears that they have met the fate of a Letter which you mention from M. Dumas who is much distressed on that Account. I am not Well informed on this subject and am hurt that any difference should subsist between men whom I esteem. I write this by the post, because the Minister of france being at Aranjuez, I know not when he means soon to dispatch a Courier if Letters to me are intercepted either in france or this Country, I must expect that mine to america will run the same Risque, which Circumstance will totally disable me from Serving either my Country or the Common Cause. I approuve of the method of Correspondence you mention because I think our Interest is so much the same, that a knowledge of the designs of each ought to be reciprocal. I have not yet Received Dr. Bancrofts Letter. Pray present him my compliments as also to Billy, whose Copies set me an Exemple I am afraid I shall never be able to imitate. M. & Mrs. Jay are neither in the Best State of Health. They desire me to make the proper Compliments for them to you I am with much Respect Your Excellency most obliged & most Humble Sert.
(signed) Wm. Charmichael


P.S. Madrid 27th. April 1780. Since writing the above I have received my Letters from Bordeaux 27 Days after their Date and with evident marks of their having opened. My last Letter is of the 25th. of December from M. Chase who desires me to present his Respects to your Excellency. I find that the other Servants of the Public will soon be in the same Situation, that you have been, that is drawn upon for money before it is accertained whether they will be able to procure the necessary funds to Answer these drafts. M. Laurence ought to be in Holland at present.
The Executive hath transmitted M. Jay an act of their Legislature appointing you to nominate one out of five members chosen to sell certain funds appertaining to the State of Maryland in the Stock of G. Britain. In case their present Trustees do not chuse to execute that Business. I find that my Countrymen have done me the Honor to put me at the Head of this List. This is incompatible with my present avocation. Disposed I am to render my native States all the Service in my Power, I must in the Case of the Contingincy above mentioned, intreat you not to think of me as I am interested in every thing that Concern my State, I must intreat your Excellency to communicate to me the progress of this Business. Sir John Dalrimple whom perhaps you know personally has been here near three weeks, under the pretexte or in reality of Travelling with his Lady who is in a bad State of health. I have been able to trace most of his motions here, which wear a suspicious Apparance, and having some Reason to think that he means to proceed from hence to france, I think it my Duty to inform you, not from any Apprehension of what he may able to effect, because we have too many Proofs to doubt now, but that the Servts. of our Country should not neglect to give you that advice which I know you will receive from M. Le Comte de Vergennes in case this Philosophical Traveller should Visit Paris for his Health or that of his family at this Crisis, I have the Honor to be your Excellency’s most obliged & most Humble Servt.
(signed) Wm. Carmichael
His Excellency Benjn. franklin Esqe.

